Citation Nr: 1606179	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for left leg condition.

3.  Entitlement to service connection for right leg condition.

4.  Entitlement to an initial disability rating higher than 30 percent for adjustment disorder with mixed anxiety and depressed mood.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

6.  Entitlement to service connection for head trauma.

7.  Entitlement to service connection for neck condition.

8.  Entitlement to service connection for broken ribs (claimed as "broken rides").

9.  Entitlement to service connection for left shoulder condition (non-dominant) (also claimed as "brokencolor," accepted claim as broken collarbone/clavicle).

10.  Entitlement to service connection for right shoulder condition (dominant).

11.  Entitlement to service connection for left elbow condition (non-dominant).

12.  Entitlement to service connection for right elbow condition (dominant).

13.  Entitlement to service connection for left hip condition.

14.  Entitlement to service connection for right hip condition.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for adjustment disorder with mixed anxiety and depressed mood with a rating of 30 percent effective May 4, 2012; and denied service connection for headaches, right and left elbow, head trauma, neck (cervical spine), left and right shoulder, broken ribs, left and right hip, left and right leg, and entitlement to TDIU.

The issues of a rating in excess of 50 percent for psychiatric disability and to service connection for head injury, a cervical spine disorder, broken ribs, and bilateral shoulders, elbows, and hips are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's headaches are due, at least in part, to the prescribed treatment regime for his service-connected post traumatic lumbosacral strain disability.  

2.  The Veteran's left and right leg radiculopathy is caused by his service-connected post traumatic lumbosacral strain disability.  

3.  The Veteran's "adjustment disorder with mixed anxiety and depressed mood associated with post traumatic lumbosacral strain" disability has been productive of occupational and social impairment with reduced reliability and productivity throughout the appeal period.  

4.  The Veteran meets the schedular criteria for a grant of TDIU, and the combined effects of his service-connected lumbar spine, headache, and psychiatric disabilities  precludes employment.


CONCLUSIONS OF LAW

1.  A chronic headaches disorder is secondary to service-connected post traumatic lumbosacral strain.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Left leg radiculopathy (claimed as left leg condition) is secondary to service-connected post traumatic lumbosacral strain.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Right leg radiculopathy (claimed as right leg condition) is secondary to service-connected post traumatic lumbosacral strain.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for an initial disability rating of 50 percent for "adjustment disorder with mixed anxiety and depressed mood associated with post traumatic lumbosacral strain" have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

5.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits

A. Service connection

In a July 2013 rating decision the RO denied service connection for headaches, left leg condition, right leg condition, and TDIU.  Review of the record confirms that the Veteran is service-connected for post traumatic lumbosacral strain.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

a) headaches

In March 2012 the Veteran slipped on debris on the floor of his workplace and struck his head in the ensuing fall, and the medical evidence confirms that he has had headaches since then.  See, e.g., Workers' Compensation records; and VA Outpatient Clinic records dated in November 2012.  According to a private neurologist, the Veteran's headaches are a combination of post-concussion and morphine rebound.  See, e.g., May 2012 neurologist report, advising that the Veteran has chronic daily headaches "related to a combination of his head injury causing post-concussive headaches in addition to probably some component of analgesic rebound headaches related to the fact that he is on chronic morphine for his low back pain;" and the evidence confirms that the Veteran takes morphine, prescribed by VA, for his service-connected lumbar spine disability.  See, e.g., VA Outpatient Clinic records dated in November 2012.  There is no evidence of record that contravenes the neurologist's determination that the Veteran's headaches are morphine rebound.  As competent medical evidence instructs that the Veteran's headaches are due, at least in part, to his service-connected lumbar spine disability, service connection for headaches is warranted.  38 C.F.R. § 3.310.  

b) legs

As noted previously, the Veteran is service-connected for post traumatic lumbosacral strain, and VA and private medical records confirm that he has secondary bilateral lower extremity radicular pain; worse in the left leg than the right.  See, e.g., Workers' Compensation medical records dated June 1, 2005.  These records also inform that the Veteran takes morphine (prescribed by VA) and other opiate medication for his service-connected lumbar spine disability.  See, e.g., private orthopædic record dated in February 2012 ("he is on high-dose morphine at this time given him through the VA").  See also VA Outpatient Clinic record dated in November 2012.  A private medical record dated in June 2005 describes the Veteran with left leg numbness, tingling, and weakness; and episodic pain radiating down his leg; and on VA lumbosacral spine examination in February 2012 there was bilateral lower extremity radiculopathy secondary to involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  Based on the VA and private medical evidence, the Board finds that service connection for left leg radicucopathy (claimed as left leg condition) and right leg radiculopathy (claimed as right leg condition) secondary to the Veteran's service-connected lumbosacral spine disability is warranted.  38 C.F.R. § 3.310.  This represents a complete grant of the benefit sought on appeal.

II.  Higher rating

In addition to the foregoing, in its July 2013 rating decision the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood with a rating of 30 percent effective May 4, 2012.  

The Veteran's psychiatric disability has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413, throughout the appeal period.  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for chronic adjustment disorder when the disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV and V.  

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

Facts and Analysis

VA and private medical records describe the Veteran with significant functional, occupational, and social impairment secondary to his adjustment disorder, due to such symptoms as depressed mood, anxiety, anger, frustration, and irritability, sleep impairment, some memory loss. flattened affect, and impaired impulse control; symptoms that are predominantly reflected by the schedular criteria at 38 C.F.R. § 4.130 for a 30 percent rating.  Indeed, on VA psychiatric examination by a VA psychologist in May 2013, the Veteran was oriented in all spheres and expressed no suicidal or homicidal ideation, and his GAF score was 68; although a private psychologist in February 2014 stated that during his evaluation the Veteran's attention and concentration were "very poor," and he felt that the Veteran's GAF was closer to 50.  In any event, the Board is mindful that GAF scores are not determinative of the percentage VA disability rating to be assigned.  Accordingly, based on all the evidence of record since the date of claim, the Board finds that when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the Veteran's symptoms more nearly approximate the criteria for a higher schedular criteria of 50 percent throughout the appeal period.  38 C.F.R. § 4.7.

IV.  TDIU

In August 2012 the Veteran filed a claim for a total disability rating for compensation based on individual unemployability (TDIU), which was denied by the RO in its July 2013 rating decision because the Veteran did not then meet the percentages criteria.  The Veteran's disability picture has since changed.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. § 3.341, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability).

The Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood associated with post traumatic lumbosacral strain are rated as 50 percent and 20 percent, respectively.  Because they are from a common etiology, his service-connected disability satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  The issue then is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The Board finds that the evidence supports a finding that the Veteran is unable to secure or follow substantially gainful employment due to a combination of his service-connected disabilities.  On VA thoracolumbar examination in February 2012 he reported that he was still working, however, private medical records dating from March 2012 shows that he was unable to work because of his now service-connected chronic, intractable headaches; and Social Security records show that the Veteran was granted disability based primarily on his lumbar spine disability, effective March 30, 2012.  Further, in April 2012 a VA psychiatrist noted that when off medication he becomes quite angry and irritable and he was having difficulty at work and in real danger of losing his job.  See also February 2014 private psychologist's report, in which the psychologist described his service-connected adjustment disorder as "functionally debilitating," and concluded that the Veteran was unable to "sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to severe Adjustment Disorder with depressed mood."  Based on the evidence of record, and notwithstanding the fact that the Veteran also has numerous nonservice-connected disabilities, the Board finds that his service-connected disabilities, alone, precludes employment.  


ORDER

Service connection for headaches is granted.

Service connection for left leg radiculopathy (claimed as left leg condition) is granted.

Service connection for right leg radiculopathy (claimed as right leg condition) is granted.

An initial disability rating of 50 percent for adjustment disorder with mixed anxiety and depressed mood is granted; subject to the law and regulations governing the payment of VA monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

In addition to the above benefits, the Veteran also seeks service connection for head injury, a cervical spine disorder, broken ribs, and bilateral shoulders, elbows and hips as well as a rating in excess of 50 percent for his psychiatric disability.

The record contains no evidence of any complaints, diagnosis, or treatment for a head injury during service; however, Workers' Compensation records confirm that in March 2012 the Veteran slipped on some debris on the floor at his workplace, striking his head in the ensuing fall.  On VA traumatic brain injury examination in May 2013 the examiner concluded that the Veteran did not have a traumatic brain injury, and rightly pointed out that the Veteran's head injury was not caused by his service-connected lumbar spine disability but was instead caused by the debris on the floor of his job; which caused him to slip.  Unfortunately, the examiner did not opine as to whether the Veteran's head injury residuals, diagnosed by private treating providers as "postconcussion syndrome including dizziness and cognitive difficulties," is aggravated by the Veteran's service-connected lumbar spine disability, which would include his treatment regime.  

Additionally, in April 2013 the Veteran was accorded a VA examination of his neck and bilateral hips, shoulders, and elbows, and the examiner averred that the respective disorders were not caused by the Veteran's service-connected lumbar spine disability.  Unfortunately, no opinion was proffered regarding aggravation.  Remand for addendum opinions is needed.  

In addition to the foregoing, the Veteran seeks service connection for broken ribs, including as secondary to his service-connected lumbar spine disability; but he has not been accorded a VA examination on this issue.  On remand this should be done, and the claims file should be updated to include VA treatment records dated after November 2012.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Associate VA medical records dated after November 2012 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Schedule the Veteran for a VA examination with regard to the issue of service connection for broken ribs.  The claims file must be reviewed by the examiner.  All indicated tests should be done, and all symptoms and findings reported in detail.  Following completion of the examination and a review of the claims file, the examiner is requested to opine as to as to the following: 

a. whether it is at least as likely as not that any broken ribs (if found), or residual disability, if found, occurred during active duty service.

b. whether it is at least as likely as not that a current broken ribs disorder, if found, is secondary to (caused by; aggravated by) the Veteran's service-connected lumbar spine disability.

c. whether it is at least as likely as not that a current neck/cervical spine, shoulder, elbow, or hip disorder was/is aggravated by the Veteran's service-connected lumbar spine disability.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected disability, beyond its natural clinical course.

A complete rationale for all opinions should be provided.  

3.  Afford the Veteran a VA psychiatric examination.  The examiner should identify all the Veteran's psychiatric symptoms and the social and occupational impact of the disability.

4.  Then readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


